Citation Nr: 1550558	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  14-15 319A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Denver, Colorado


THE ISSUE

Eligibility for Civilian Health and Medical Program of the Department of Veterans Affairs (CHAMPVA) benefits for the period from July 1, 2010, to July 1, 2013.


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The Veteran served on active duty from February 1968 to December 1970.  In a May 2008 rating decision, he was adjudicated permanently and totally disabled due to service-connected disabilities.  The Appellant is his spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 by the Health Administration Center (HAC) of the Department of Veterans Affairs (VA), in Denver, Colorado.  The Appellant is unrepresented in her appeal.  In this regard, a power of attorney in favor of The American Legion is on file, but this was signed by the Veteran and only pertains to claims involving the Veteran's benefits.  Although the Appellant's claim for VA benefits is derived from the Veteran, the claim is for benefits for her, and each Appellant has a right to his or her own representative.  See 38 C.F.R. § 20.608.  She was provided with blank forms to appoint a representative, but did not appoint a representative for her claim.  


FINDINGS OF FACT

1.  Prior to July 1, 2010, the Appellant did not have coverage under Medicare Part A or Part B.

2.  From July 1, 2010, to July 1, 2013, the Appellant had not yet reached the age of 65, and she was enrolled in Medicare Part A, but not Medicare Part B.

3.  Effective July 1, 2013, the Appellant was enrolled in Medicare Part A and Part B.


CONCLUSION OF LAW

The criteria for eligibility for CHAMPVA benefits for the Appellant for the period from July 1, 2010, to July 1, 2013, have not been met.  38 U.S.C.A. § 1781 (West 2014); 38 C.F.R. § 17.271 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA must notify a claimant of the information and evidence not of record that is necessary to substantiate the claim, the information and evidence that VA will seek to provide, and the information and evidence the claimant is expected to provide.  However, the Board finds that VA is not required to provide the Appellant with that notice because entitlement to the benefit claimed cannot be established as a matter of law.  38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(b)(3)(ii) (2015).  That extends to the situation where a claim cannot be substantiated based on the application of the law to undisputed facts. VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004);  Valiao v. Principi, 17 Vet. App. 229 (2003).  As the pertinent facts in this case are undisputed, and the law is dispositive of the appeal, the Board finds that no further notice or development is required.  Mason v. Principi, 15 Vet. App. 129 (2002); Sabonis v. Brown, 6 Vet. App. 426 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).

Eligibility for CHAMPVA Benefits

CHAMPVA is the Civilian Health and Medical Program of the Department of Veterans Affairs and is administered by HAC, Denver, Colorado.  Under 38 U.S.C. 1781, VA is authorized to provide medical care in the same or similar manner and subject to the same or similar limitations as medical care furnished to certain dependents and survivors of active duty and retired members of the Armed Forces.  The CHAMPVA program is designed to accomplish this purpose.  Under CHAMPVA, VA shares the cost of medically necessary services and supplies for eligible beneficiaries. 38 C.F.R. § 17.270 (2015).

CHAMPVA benefits are awarded to survivors and dependents of certain Veterans pursuant to 38 U.S.C.A. § 1781.  The Veteran was found to be permanently and totally disabled due to service-connected disabilities in a May 2008 rating decision.  The Appellant, as his spouse, applied for CHAMPVA benefits in September 2008; at that time, she was under the age of 65 years, and not in receipt of Medicare Part A or Part B.  She was awarded CHAMPVA benefits in December 2008.  

As applicable to this case, the Secretary is authorized to provide medical care for the spouse or child of a Veteran who has been adjudicated by VA as having a permanent and total service-connected disability, provided that they are not eligible for TRICARE or Medicare Part A.  38 U.S.C.A. § 1781(a)(1); 38 C.F.R. § 17.271(a)(1).  However, under 38 C.F.R. § 17.271(b), individuals under age 65 who are eligible under Medicare Part A have CHAMPVA eligibility as secondary payer, but only if they are also enrolled in Medicare Part B.  Here, the Appellant was born in October 1952, and thus is under the age of 65.  

The Appellant did not have Medicare Part A eligibility at the time of the initial claim and grant of CHAMPVA benefits in 2008.  However, effective July 1, 2010, she was enrolled in Medicare Part A.  Thus, at that point, she was also required to be enrolled in Medicare Part B to retain eligibility for CHAMPVA benefits.  

In June 2012, she was notified that because she or her provider had indicated that she had Medicare, she must send a copy of her Medicare card along with the completed Other Health Insurance (OHI) certification form.  She responded, documenting her enrollment in Medicare Part A, effective July 1, 2010, but not in Part B.  She was informed in June 2012, that since she was enrolled in Medicare Part A, and there was no record of her enrollment in Medicare Part B, she was not eligible for CHAMPVA benefits.  

In an April 2013 statement, the Veteran stated that after being told that she had to be enrolled in Medicare Part B, the Appellant had tried to enroll in Part B, but SSA would not let her sign up for Part B until January 2013, and the enrollment could not be effective before July 1, 2013.  

Effective July 1, 2013, the Appellant became enrolled in Medicare Part B, and CHAMPVA was reinstated.  In September 2013, correspondence was received, stating that the Appellant was told, when she was originally approved for CHAMPVA, that Medicare Part B was not required, and that she had received no notice of the requirement before termination.  Therefore, it was claimed that the CHAMPVA should not have been terminated during that period.  

The Appellant was informed, in October 2013, that she was not eligible for CHAMPVA benefits from July 2, 2010, through June 30, 2013.  Her eligibility for CHAMPVA began again on July 1, 2013.  She appealed, contending that she had always been eligible for Medicare Part B, but had not been informed that she needed it.  She said that she had once asked if she needed Part B, but was told that she did not.  She was given no notice that her CHAMPVA was to be stopped.  During the time her health benefits were stopped, she had a stroke, and required other treatment as well.  

The essence of the Appellant's argument is that if someone had told her that she needed Medicare Part B to be eligible to CHAMPVA, she would have applied for it earlier.  Therefore, she feels that it is not her fault that she did not meet the requirements for the period in question.

As indicated above, the Appellant did not need Medicare Part B when she was first found eligible for CHAMPVA because she was not enrolled in Medicare Part A.  Once she began receiving Medicare Part A, which was July 1, 2010, she also needed to have Part B to retain her CHAMPVA eligibility.  VA did not become aware that she was in receipt of Medicare Part A until approximately June 2012, nearly two years after she became ineligible for the benefit.  She states that she did not receive any notice of the requirement for Medicare Part B.  However, when she initially was awarded CHAMPVA in 2008, she was provided with a fact sheet explaining the requirements for CHAMPVA eligibility, including the requirement that if she was under 65 years of age and eligible for Medicare Part A, she must also have Medicare Part B.  

In any event, the law simply does not permit the grant of CHAMPVA benefits unless all requirements are met, including, as pertinent here, enrollment in neither Medicare Part A nor Part B, or enrollment in both Medicare Part A and Part B.  Such benefits must be authorized by statute, notwithstanding incomplete or even erroneous information provided by others, including Government employees, and regardless of extenuating circumstances or claims of fairness.  See, e.g., Office of Personnel Management v. Richmond, 496 U.S. 414, 426, 110 L. Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 16 Vet. App. 522 (2002); see also McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (holding that erroneous advice given by a government employee cannot be used to estop the government from denying benefits).  In other words, even if, as she argues, she was provided with incomplete or erroneous information by VA, this cannot form the basis for a grant of benefits to which she is not entitled.  

The Appellant's arguments are essentially equitable in nature.  The Secretary of VA, but not the Board, has discretionary power to provide equitable relief, and the Appellant is free to apply to the Secretary and request that he exercise his discretionary authority to grant his claim on an equitable basis.  See 38 U.S.C.A. § 503 (West 2014); 38 C.F.R. § 2.7 (2009); see also Darrow v. Derwinski, 2 Vet. App. 303, 304 -06 (1992); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey, supra.  Authority to award equitable relief under 38 U.S.C.A. § 503(a) (West 2014) is committed to the sole discretion of the Secretary, and that the Board is without jurisdiction to consider matters which are solely committed to the Secretary's exercise of that discretion.  See McCay v. Brown, 9 Vet. App. 183, 189 (1996).

In sum, notwithstanding any extenuating circumstances or claims of fairness, the Board must apply the relevant law.  Congress did not enact any exceptions to the above-discussed legal provisions which would permit a grant of the requested benefit, and in this case, there is no legal basis on which the Appellant's claim can be granted.  As the law and not the evidence is dispositive in this case, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Eligibility for CHAMPVA benefits for the Appellant for the period from July 1, 2010, to July 1, 2013, is denied.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


